PER CURIAM:
David E. Henderson appeals the district court’s order dismissing without prejudice his complaint against Defendant summarily asserting, in part, that since 1983 Defendant has refused to assist him in obtaining medical retirement or reemployment with the United States Foreign Service. Because Henderson may amend his complaint to cure the pleading defects identified by the district court, we find that the dismissal order is interlocutory and not appeal-able. See Chao v. Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir.2005); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.